UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS                    No. 19-CV-7136 (LLS)
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, and OPEN
 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,

         v.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants.


                                 MOTION FOR WITHDRAWAL
                              OF ATTORNEY GREY B. CALLAHAM

       Pursuant to Rule 1.4 of the Local Civil Rules of the United States District Court for the

Southern District of New York, Williams & Connolly LLP, attorneys of record for

Plaintiffs/Counterclaim Defendants American Broadcasting Companies, Inc., Disney

Enterprises, Inc., Twentieth Century Fox Film Corporation, CBS Broadcasting Inc., CBS Studios

Inc., Fox Television Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media,

LLC, Universal Television LLC, and Open 4 Business Productions, LLC

(“Plaintiffs/Counterclaim Defendants”) in the above-captioned action, move to withdraw Grey B.

Callaham as an attorney of record for Plaintiffs/Counterclaim Defendants.

       Withdrawal is sought due to Ms. Callaham’s departure from employment at Williams &

Connolly LLP. Plaintiffs/Counterclaim Defendants continue to be represented by all other
Williams & Connolly LLP attorneys of record identified on the CM/ECF docket. A declaration

in support of this motion is attached.

       For satisfactory reasons shown, Williams & Connolly LLP respectfully requests a Court

order granting the withdrawal of Grey B. Callaham as attorney of record in this matter.



 Dated: December 11, 2019                     Respectfully submitted,



                                               /s/ Gerson A. Zweifach

                                               Gerson A. Zweifach
                                               Thomas G. Hentoff (pro hac vice)
                                               Joseph M. Terry (pro hac vice)
                                               Jonathan S. Sidhu (pro hac vice)

                                               WILLIAMS & CONNOLLY LLP
                                               725 Twelfth Street, N.W.
                                               Washington, DC 20005

                                               650 Fifth Avenue
                                               Suite 1500
                                               New York, NY 10019

                                               Tel: (202) 434-5000
                                               Fax: (202) 434-5029
                                               gzweifach@wc.com
                                               thentoff@wc.com
                                               jterry@wc.com
                                               jsidhu@wc.com

                                               Attorneys for All Plaintiffs/Counterclaim
                                               Defendants

                                              Paul D. Clement (pro hac vice)
                                              Erin E. Murphy (pro hac vice)

                                              KIRKLAND & ELLIS LLP
                                              1301 Pennsylvania Avenue, N.W.
                                              Washington, DC 20004
Tel: (202) 389-5000
Fax: (202) 389-5200
paul.clement@kirkland.com
erin.murphy@kirkland.com

Attorneys for Plaintiffs/Counterclaim Defendants
Fox Television Stations, LLC and Fox
Broadcasting Company, LLC
                               CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2019, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

all counsel of record in this matter who are on the CM/ECF system.



                                                   /s/ Grey B. Callaham
                                                   Grey B. Callaham
